Title: To Thomas Jefferson from Edward Stevens, 24 January 1781
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Camp Hick’s Creek So. Carolina Jany 24th: 1781

Genl. Greene I make no doubt, has by the same hand that this goes by, informed you of the Glorious stroke that Genl. Morgan has given Tarlton. It affords me so much satisfaction that I can’t forbear repeating to you (what I expect he has done) tho’ perhaps not so fully, I not haveing the same means in my power. Tarleton was Detached with about Eleven Hundred Men, about Three Hundred of that number was Cavalry the whole of which was British Troops, to attack Morgan, Who retreated before him for Two or Three Days ‘till he got to advantageous Ground near a Place called the Cow Pens. And on the 17th Inst. he Halted and Determind to Stand and give Battle, altho’ his numbers were not quite so considerable as his antagonist. Tarleton accordingly attacked and after some contest, Our People made a charge which imedeately broke the Enemy and threw them into such confusion that they were never able to rally again and were persued upwards of Twenty Four Miles. They had Killed on the Field upwards of One Hundred among which was Ten or Twelve Officers, and Wounded Between Two and Three Hundred. Besides, Five Hundred and Two Privates, with Twenty Nine Officers, were taken Prisoners with Two Brass Field Pieces, Eight Hundred Stand of Arms, Travelling Forge, Thirty Five Waggons And all their Baggage which was very considerable. This was done with a loss on our Side of only Ten Men Killed and Fifty Five Wounded. Among the latter number were Three Subaltern Officers all Virginians and Two of  them belonging to the Militia, One of which is feared will Die of his Wound. In my former Letters I informed you what Troops Morgans Command was composed of. They in General behaved well, Tho it adds greatly to my Satisfaction, that the Detachment of Virginia Militia under the imedeate command of Triplett is spoke of with the greatest applause for their behaviour that day. This I hope will wipe off some of the stain of the 16th August. I am truly unfortunate as I could not partake in doing of it, And am rendered now much more so as I have not the Smallest glimpse of hope left of doing any thing in that way with those men who are here under my imedeate command, As their times are Just about expireing, And I am ordered to march in the morning to take charge of the Prisoners and Conduct them to Virginia. I must endeavour to reconcile myself to my hard Fate. Colo. Washington of the Cavalry Distinguish[ed] himself in a Particular manner. He with only Fifty Horse charged the Enemy’s Cavalry and drove them. Among the Prisoners are the noted Majr. McCarty of the 71st. who has done so much mischief in this Part of the Country by Fire &c. He and Colo. Tarleton were the only Two Field Officers in the Detachment. The Latter got off with a Wound on his Arm. If our Army here was in a Situation to take the advantage of this Stroke, Oh it might be made very glorious. Cornwallis with his main Body are still in the neighbourhood of Winsborough. With every sentime[nt] of esteem and respect I have the honour to be Your Excellency’s Most Obedt. and very hum: Servt,

Edward Stevens

